UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8121


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICHARD   L.  FULTON,    a/k/a   Kevin,    a/k/a   Brandon   B.
Washington, a/k/a Kev,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James P. Jones, District
Judge. (5:01-cr-30075-JPJ-1)


Submitted:   June 20, 2013                  Decided:   July 17, 2013


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard L. Fulton, Appellant Pro Se.     Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard L. Fulton appeals from the district court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of   sentence    pursuant      to    Amendment    750      to    the     Sentencing

Guidelines.          Because     Fulton’s    original       criminal       judgment

specifically     found     him      responsible    for        over      twenty-five

kilograms of crack cocaine, the district court correctly ruled

that he is ineligible for a reduction in sentence.                         See U.S

Sentencing Guidelines Manual § 2D1.1(c)(1) (2012).                     In addition,

we   find     that     Fulton’s     allegations       of      procedural       error

constitute, at most, harmless error.              Accordingly, we affirm.

We   dispense   with    oral   argument     because     the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                        2